       Case 3:18-cv-07502-EDL Document 5 Filed 12/13/18 Page 1 of 13



 1   Keith A. Custis
       kcustis@custislawpc.com
 2   CUSTIS LAW, P.C.
     1875 Century Park East, Suite 700
 3   Los Angeles, California 90067
     (213) 863-4276
 4
     Ashley Keller (pro hac vice forthcoming)
 5     ack@kellerlenkner.com
     Travis Lenkner (pro hac vice forthcoming)
 6     tdl@kellerlenkner.com
     Tom Kayes (pro hac vice forthcoming)
 7     tk@kellerlenkner.com
     KELLER LENKNER LLC
 8   150 N. Riverside Plaza, Suite 4270
     Chicago, Illinois 60606
 9   (312) 741-5220

10   Warren Postman (pro hac vice forthcoming)
       wdp@kellerlenkner.com
11   KELLER LENKNER LLC
     1300 I Street, N.W., Suite 400E
12   Washington, D.C. 20005
     (202) 749-8334
13
     Attorneys for Petitioners
14
                                   UNITED STATES DISTRICT COURT
15                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
16
      VICTORIA ABARCA, et al.,                     Case No. 3:18-cv-7502
17
                     Petitioners,
18                                                 MOTION TO COMPEL
             v.                                    ARBITRATION
19
                                                   Date:    January 17, 2019
      LYFT, INC.,                                  Time:    1:30pm
20

21                   Respondent.

22

23

24

25

26
27

28
                                                            MOTION TO COMPEL ARBITRATION
                                                                       CASE NO. 3:18-CV-7502
        Case 3:18-cv-07502-EDL Document 5 Filed 12/13/18 Page 2 of 13



             TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 1
             PLEASE TAKE NOTICE that on Thursday, January 17, 2019, at 1:30 p.m. or as soon
 2
     thereafter as the matter may be heard, Petitioners will and hereby do move this Court, pursuant to
 3
     9 U.S.C. §§ 3 and 4, for an Order to compel Defendant Lyft, Inc. to arbitrate Petitioners’ claims in
 4
     this action.
 5
             This motion is based on this notice of motion, the attached memorandum of points and
 6
     authorities, the declaration of Tom Kayes, all records on file with this Court, and such other and
 7
     further oral and written arguments as may be presented at, or prior to, the hearing on this matter.
 8
 9
             Dated: December 13, 2018                      Respectfully submitted,
10
                                                           /s/ Keith A. Custis
11                                                         Keith A. Custis
                                                             kcustis@custislawpc.com
12                                                         CUSTIS LAW, P.C.
                                                           1875 Century Park East, Suite 700
13                                                         Los Angeles, California 90067
                                                           (213) 863-4276
14
                                                           Ashley Keller (pro hac vice forthcoming)
15                                                           ack@kellerlenkner.com
                                                           Travis Lenkner (pro hac vice forthcoming)
16                                                           tdl@kellerlenkner.com
                                                           Tom Kayes (pro hac vice forthcoming)
17                                                           tk@kellerlenkner.com
                                                           KELLER LENKNER LLC
18                                                         150 N. Riverside Plaza, Suite 4270
                                                           Chicago, Illinois 60606
19                                                         (312) 741-5220

20                                                         Warren Postman (pro hac vice forthcoming)
                                                             wdp@kellerlenkner.com
21                                                         KELLER LENKNER LLC
                                                           1300 I Street, N.W., Suite 400E
22                                                         Washington, D.C. 20005
                                                           (202) 749-8334
23
                                                           Attorneys for Petitioners
24

25

26
27

28
                                                                     MOTION TO COMPEL ARBITRATION
                                                                                CASE NO. 3:18-CV-7502
          Case 3:18-cv-07502-EDL Document 5 Filed 12/13/18 Page 3 of 13



 1   I.       INTRODUCTION

 2            In two recent rulings, the Ninth Circuit has established that individual arbitration is the

 3   only vehicle for Lyft drivers to vindicate their legal rights. This motion arises out of Lyft’s attempt

 4   to deprive its drivers of even that option by intentionally flouting its obligation to pay the costs of

 5   drivers’ arbitrations as required by their arbitration agreements.

 6            Petitioners are 3,420 Lyft drivers in California and Massachusetts who signed agreements

 7   with Lyft that require them to arbitrate their disputes with Lyft. Under binding Ninth Circuit case

 8   law, Petitioners who wish to challenge their classification as independent contractors must submit

 9   individual arbitration demands. But Lyft—after forcing individual arbitration rather than allowing

10   class or consolidated proceedings—has refused to pay the necessary arbitration costs for any of

11   those demands thus preventing commencement and administration of the promised arbitrations.

12   Lyft’s conduct is manifestly unfair to Petitioners, who have no other forum for relief.

13            This motion should be granted for at least two reasons.

14            First, the arbitration agreements Petitioners signed are valid and require Lyft to arbitrate

15   these claims. Petitioners drove for Lyft subject to the arbitration provision of Lyft’s Terms of

16   Service. That provision covers “any dispute, claim or controversy, whether based on past, present,

17   or future events, arising out of or relating to: [Lyft’s] Agreement.” Lyft Terms of Service § 17(a),

18   available at https://www.lyft.com/terms. There is no question that Petitioners’ misclassification

19   claims fall within the scope of the arbitration clause.

20            Second, Lyft’s inaction has left Petitioners stuck in Arbitration No Man’s Land. It has been

21   three months since Petitioners raised their claims with Lyft and almost two months since the first

22   Petitioners served their individual arbitration demands, yet Lyft has refused to pay the necessary

23   fees to commence and administer arbitration in any of those cases. Lyft’s refusal to pay means

24   none of the arbitrations can even commence, let alone proceed to a hearing before an arbitrator.

25            In short, Lyft is disregarding the very agreement it has previously enforced for its own

26   tactical advantage to prevent its drivers from obtaining justice. After denying its drivers’ rights to

27   bring their claims in court, Lyft now is refusing to begin arbitration proceedings unless and until

28
                                                                        MOTION TO COMPEL ARBITRATION
                                                                                   CASE NO. 3:18-CV-7502
       Case 3:18-cv-07502-EDL Document 5 Filed 12/13/18 Page 4 of 13



 1   it decides it is convenient (or perhaps financially beneficial) to move forward. Lyft’s conduct is

 2   inexcusable. No driver should have access to justice entirely foreclosed by Lyft’s unwillingness to

 3   honor the very agreement it imposed on its drivers.

 4             This Court should grant this motion and require Lyft to abide by its agreement by paying

 5   all arbitration filing fees associated with Petitioners’ claims within 30 days of this Court’s Order,

 6   and paying future invoices related to Petitioners’ arbitrations within 14 days of receipt of those

 7   invoices.

 8   II.       BACKGROUND

 9             A.      Lyft’s Contract With Its Drivers Requires Arbitration

10             Petitioners’ disputes with Lyft arise out of Lyft’s Terms of Service. To start, the agreement

11   warns in its second sentence that it contains provisions that “will, with limited exception, require

12   you to submit claims you have against Lyft to binding and final arbitration on an individual basis.”

13   Lyft’s Terms of Service. The agreement’s extensive arbitration provision is located in Section 17.

14   The provision is sweeping:

15             ALL DISPUTES AND CLAIMS BETWEEN US . . . SHALL BE EXCLUSIVELY
               RESOLVED BY BINDING ARBITRATION SOLELY BETWEEN YOU AND
16             LYFT. These claims include, but are not limited to, any dispute, claim or
               controversy, whether based on past, present, or future events, arising out of or
17             relating to: this Agreement and prior versions thereof (including the breach,
               termination, enforcement, interpretation, or validity thereof), . . . payments made
18             by your or any payments made or allegedly owed to you, . . . any city, county, state
               or federal wage-hour law, . . . Fair Labor Standards Act, . . . state statutes, . . . and
19             all other federal and state statutory and common law claims.
20   Id. § 17(a). Further, the arbitration provision states—in a section titled “Arbitration Fees and

21   Awards”—that “Lyft shall pay all costs unique to arbitration . . . including the regular and

22   customary arbitration fees and expenses” for claims brought by a driver against Lyft that “are

23   based on an alleged employment relationship between Lyft and Driver.” Id. §17(e) (emphasis

24   added).

25

26
27

28
                                                          2
                                                                          MOTION TO COMPEL ARBITRATION
                                                                                     CASE NO. 3:18-CV-7502
       Case 3:18-cv-07502-EDL Document 5 Filed 12/13/18 Page 5 of 13



 1           B.      Lyft Touts Arbitration’s Benefits and Successfully Enforces Its Arbitration

 2                   Provision to Compel Driver Claims to Arbitration

 3           To force its drivers’ legal claims into arbitration instead of court, Lyft has repeatedly

 4   extolled the virtues of arbitration and the policy favoring arbitration embodied in the Federal

 5   Arbitration Act (“FAA”). For example, Lyft has noted that the “Supreme Court has repeatedly

 6   emphasized that courts are obligated to enforce arbitration agreements as written because the FAA

 7   ‘reflects an emphatic federal policy in favor of arbitral dispute resolution.’” Kayes Decl., Ex. A

 8   at 9. It has stated that “[w]here there is an agreement to arbitrate, the Court must compel arbitration

 9   because ‘courts must place arbitration agreements on equal footing with other contracts, and

10   enforce them according to their terms.’” Id. at 10 (emphasis added). And it has argued that,

11   “[g]iven the strong federal policy in favor of arbitration, ‘any doubts concerning the scope of

12   arbitrable issues should be resolved in favor of arbitration.’” Id. at 9.

13           Lyft has used these arguments to successfully compel drivers’ claims to arbitration and

14   eliminate the ability of drivers to litigate collectively. See, e.g., Peterson v. Lyft, Inc., No. 16-CV-

15   07343-LB, 2018 WL 6047085 (N.D. Cal. Nov. 19, 2018) (compelling a dispute brought by a class

16   of drivers to arbitration); Loewen v. Lyft, Inc., 129 F. Supp. 3d 945 (N.D. Cal. 2015) (same);

17   Kingsbury v. Lyft, Inc., No. 17 C 2272, 2018 WL 905509 (N.D. Ill. Feb. 15, 2018) (same).

18           C.      Petitioners Offer To Avoid the Costs of Arbitration

19           On September 14, 2018, Petitioners’ counsel informed Lyft that they planned to file

20   demands for arbitration and offered to discuss resolving the claims in an alternative manner, such

21   as through mediation. Kayes Decl. ¶ 4.

22           Ultimately, the parties were not able to agree on an alternative to arbitration. Id. Petitioners

23   then served 3,661 individual arbitration demands on Lyft, as follows:

24           •       October 26, 2018 — 1,123 individual demands

25           •       November 2, 2018 — 471 individual demands

26           •       December 7, 2018 — 2,067 individual demands

27

28
                                                        3
                                                                        MOTION TO COMPEL ARBITRATION
                                                                                   CASE NO. 3:18-CV-7502
         Case 3:18-cv-07502-EDL Document 5 Filed 12/13/18 Page 6 of 13



 1   Id. ¶ 5.1

 2           AAA will not commence arbitration until it receives the required filing fees. See AAA

 3   Consumer Arbitration Rules, Rule 2. And under Lyft’s Terms of Service, Lyft is required to pay

 4   the filing fees. See Lyft’s Terms of Service § 17(e). In a letter dated November 8, 2018, AAA

 5   invoiced Lyft for the filing fees necessary to commence arbitration on the first 1,123 arbitration

 6   demands, totaling $2,133,700 by December 10, 2018. Id., Ex. B.

 7           Instead of paying the filing fees as required by its own Terms of Service, Lyft has gone to

 8   great lengths to stall the arbitration process. Lyft has asserted that Petitioners’ counsel has a

 9   conflict of interest that prevents them from representing Petitioners in their arbitrations. Kayes

10   Decl. ¶ 6. Lyft could have sought to disqualify Petitioners’ counsel by asking for that relief in

11   arbitration. Instead, it filed a tort lawsuit against Petitioners’ counsel in this Court, seeking money

12   damages and an injunction prohibiting them from representing Petitioners. The lawsuit is

13   captioned Lyft, Inc. v. Postman, No. 3:18-cv-06978-EMC.

14           Lyft then attempted to parlay its lawsuit into a suspension of Petitioners’ arbitrations. On

15   November 30, 2018, Lyft filed an ex parte request with AAA asking it to suspend administration

16   of Petitioners’ arbitrations in light of Lyft v. Postman. Kayes Decl., Ex. C. AAA declined to strip

17   Petitioners of their contractual right to arbitration. It rejected Lyft’s request and confirmed that

18   Lyft was required to pay, by December 10, 2018, the $2,133,700 that AAA invoiced for the first

19   arbitration demands. Id., Ex. E. December 10 came and went, and Lyft failed to pay the filing fee

20   for even a single arbitration. Id. ¶ 7. And worse, AAA will not even invoice Lyft for the remaining

21   2,538 Petitioners’ arbitrations until Lyft pays this initial invoice. Id.

22           On December 11, 2018, after already having failed to pay AAA’s fees as required, Lyft

23   sent another letter to AAA, claiming it should not have to pay any filing fees until Petitioners

24   satisfied two conditions not contained in Lyft’s Terms of Service. Id., Ex. F. First, Lyft stated that

25   it needed to know how Petitioners’ counsel “plans to litigate” the arbitrations. Id. Second, Lyft

26   1 The sum of these demands—3,661—is slightly larger than the 3,420 demands that are the subject
27   of this motion. The remaining drivers have elected to treat, or are considering whether to treat,
     Lyft’s actions as a waiver of its own arbitration provision such that the drivers may file their claims
28   in court.
                                                        4
                                                                        MOTION TO COMPEL ARBITRATION
                                                                                   CASE NO. 3:18-CV-7502
         Case 3:18-cv-07502-EDL Document 5 Filed 12/13/18 Page 7 of 13



 1   asserted that Petitioners’ counsel must first “identify now what counsel would take over” in the

 2   event Petitioners’ counsel were prohibited from representing them. Id. Subject to those conditions,

 3   Lyft stated that it was willing to “meet and confer” regarding arbitrating claims for a small subset

 4   of Petitioners’, but would only be willing to pay the filing fees necessary to commence “those

 5   arbitrations that will proceed.” Id.

 6   III.    STATEMENT OF ISSUES TO BE DECIDED (L.R. 7-4)

 7           Whether the Court should compel Lyft to adhere to the arbitration provisions in its Terms

 8   of Service and require it to timely pay the AAA filing fee for Petitioners’ arbitration demands.

 9   IV.     ARGUMENT

10           As Lyft itself has previously argued, courts must enforce agreements to arbitrate according

11   to their terms. Doing so is especially important here because class arbitration is unavailable under

12   the arbitration provisions. Lyft has successfully argued against class arbitration and class actions,

13   but now it balks when faced with a large number of individual arbitrations. Lyft’s actions make

14   clear that it does not actually support arbitration; rather, it supports avoiding any method of dispute

15   resolution, no matter the forum.

16           A.     The Parties Entered Into A Valid Arbitration Agreement That Covers The

17                  Present Dispute.

18           Under the FAA, “[a] party aggrieved by the alleged failure, neglect, or refusal of another

19   to arbitrate under a written agreement for arbitration may petition any United States district court

20   . . . for an order directing that such arbitration proceed in the manner provided for in such

21   agreement.” 9 U.S.C. § 4. Courts analyze two “gateway” issues in deciding whether to compel

22   arbitration: (1) whether the parties have entered into a valid arbitration agreement, and (2) whether

23   the agreement covers the dispute. See Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83–84

24   (2002).2
     2
25     Petitioners can institute a court action by petitioning to compel arbitration. See, e.g., Unite Here
     Int’l Union v. Shingle Spring Band of Miwok Indians, No. 2:16-cv-00384-TLN-EFB, 2016 WL
26   4041255, at *3 (E.D. Cal. July 25, 2016) (“[T]he Ninth Circuit and district courts in this circuit
     routinely treat petitions to compel arbitration as capable of instituting a court action.”); Bridgeport
27   Mgmt., Inc. v. Lake Mathews Mineral Props., Ltd., No. 14-CV-00070-JST, 2014 WL 953831 at
     *3 (N.D. Cal. Mar. 6, 2014) (permitting petitioner to institute suit by filing petition to compel
28   arbitration).
                                                         5
                                                                       MOTION TO COMPEL ARBITRATION
                                                                                  CASE NO. 3:18-CV-7502
       Case 3:18-cv-07502-EDL Document 5 Filed 12/13/18 Page 8 of 13



 1           If the answer on both “gateway” issues is yes, “then the Act requires the court to enforce

 2   the arbitration agreement in accordance with its terms.” Chiron Corp. v. Ortho Diagnostic Sys.,

 3   Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). As detailed below, the parties have entered into a valid

 4   arbitration agreement that covers the present dispute. The Court must compel Lyft to arbitrate

 5   Petitioners’ claims.

 6                  1.      The parties have entered into a valid arbitration agreement.

 7           There is no question that the parties entered into a valid arbitration agreement; indeed, Lyft

 8   has previously argued as much. See generally Kayes Decl., Ex. A. The Ninth Circuit has held that

 9   arbitration provisions similar to Lyft’s are enforceable. See Mohamed v. Uber Technologies, Inc.,

10   848 F.3d 1201, 1211 (9th Cir. 2016).

11                  2.      The arbitration agreement covers the present dispute.

12           As a threshold matter, the fact that the parties have entered into a valid arbitration

13   agreement is sufficient by itself to compel arbitration, because Lyft’s Terms of Service delegate

14   any question regarding the scope of the arbitration agreement to the arbitrator. See Lyft Terms of

15   Service § 17(a) (“All disputes concerning the arbitrability of a Claim (including disputes about the

16   scope, applicability, enforceability, revocability or validity of the Arbitration Agreement) shall be

17   decided by the arbitrator.”).

18           Regardless, there also can be no question that the arbitration agreement covers the present

19   dispute. Except for certain disputes not relevant here (e.g., claims under California’s Private

20   Attorneys General Act), “any dispute, claim or controversy, whether based on past, present, or

21   future events, arising out of or relating to: this Agreement” shall be subject to binding arbitration.

22   Id. § 17(a).

23           Here, Petitioners demand arbitration because Lyft has misclassified them as independent

24   contractors. See Kayes Decl., Exs. H–I. Petitioners’ claims falls within the parties’ agreement,

25   which provides that “the relationship between the parties under this Agreement is solely that of

26   independent contracting parties.” See Lyft’s Terms of Service § 19.

27

28
                                                       6
                                                                       MOTION TO COMPEL ARBITRATION
                                                                                  CASE NO. 3:18-CV-7502
       Case 3:18-cv-07502-EDL Document 5 Filed 12/13/18 Page 9 of 13



 1            But the Court need not take Petitioners’ word for it. Lyft has previously argued that its

 2   arbitration agreement “includes a broad delegation to arbitration,” and that the “relating to”

 3   language in the arbitration provision “must be read broadly.” Kayes Decl., Ex. A at 19–20. Under

 4   Lyft’s own interpretation of its arbitration agreement, Petitioners’ claims clearly fall within its

 5   scope.

 6            B.     The Court Should Enforce the Arbitration Provisions And Require Lyft To

 7                   Timely Pay Outstanding Arbitration Fees.

 8            Lyft’s arbitration provision provides that it “shall pay all costs unique to arbitration . . .

 9   including the regular and customary arbitration fees and expenses.” Lyft’s Term of Service

10   § 17(e)(3) (emphasis added). Lyft has not honored its commitment. Kayes Decl. ¶ 7. Thousands

11   of individuals are unable to seek relief for their claims because Lyft has refused to pay arbitration

12   fees even when AAA has ordered it to do so.

13            Numerous courts have found conduct similar to Lyft’s as breaching an agreement to

14   arbitrate, thereby precluding a defendant from later seeking a stay under 9 U.S.C. § 3 or seeking

15   to compel arbitration under 9 U.S.C. § 4. See, e.g., Pre-Paid Legal Servs., Inc. v. Cahill, 786 F.3d

16   1287, 1294 (10th Cir. 2015) (lifting stay following termination of arbitration based on party’s

17   refusal to pay fees despite multiple notices); Brown v. Dillard’s, Inc., 430 F.3d 1004, 1009–10 (9th

18   Cir. 2005) (finding that a defendant that “breached its [arbitration] agreement . . . by refusing to

19   participate in the arbitration proceedings . . . cannot now enforce it”); Sink v. Aden Enter., 352 F.3d

20   1197, 1200 (9th Cir. 2003) (affirming the district court’s conclusion that the defendant defaulted

21   on its arbitration agreement, and holding that such default “precludes any attempt by [defendant]

22   again to stay district court proceedings pending a further reference to arbitration”); McLellan v.

23   Fitbit, Inc., No. 3:16-cv-00036-JD, 2018 WL 3549042, at *2–6 (N.D. Cal. July 24, 2018) (refusing

24   to follow Sink, Brown, and Pre-Paid only because defendant “paid its AAA fees in full” before

25   triggering suspension of arbitration, but nevertheless sanctioning defense counsel for “delay[ing]

26   and imped[ing] the arbitration on frivolous grounds”); Rapaport v. Soffer, No. 2:10-cv-00935-

27   KJD-RJJ, 2011 WL 1827147, at *2–3 (D. Nev. May 12, 2011) (denying motion to stay and motion

28
                                                        7
                                                                        MOTION TO COMPEL ARBITRATION
                                                                                   CASE NO. 3:18-CV-7502
      Case 3:18-cv-07502-EDL Document 5 Filed 12/13/18 Page 10 of 13



 1   to compel arbitration and proceeding with litigation after plaintiff filed complaint after the

 2   arbitration was terminated due to defendant’s nonpayment of fees); Garcia v. Mason Contract

 3   Prods., LLC, No. 08-23103-CIV, 2010 WL 3259922, at *1–2 (S.D. Fla. Aug. 18, 2010) (granting

 4   motion to reopen case after “Defendant persistently refused to timely pay its share of the

 5   arbitrator’s fee, which resulted in the arbitrator dismissing the proceedings”); Stowell v. Toll Bros,

 6   No. 06-cv-2103, 2007 WL 30316, at *1 (E.D. Pa. Jan. 4, 2007) (holding that “failure to remit the

 7   filing fee constitutes default”).

 8           Lyft cannot have it both ways. This Court should require Lyft to pay the fees associated

 9   with Petitioners’ arbitration demands.

10   V.      CONCLUSION

11           For the foregoing reasons, Petitioners’ motion to compel arbitration should be granted. This

12   Court should require Lyft to abide by its agreement by paying all of Petitioners’ arbitration filing

13   fees within 30 days of the Court’s Order, and paying future invoices related to Petitioners’

14   arbitrations within 14 days of receipt of those invoices.

15           Dated: December 13, 2018                      Respectfully submitted,

16                                                         /s/ Keith A. Custis
                                                           Keith A. Custis
17                                                           kcustis@custislawpc.com
                                                           CUSTIS LAW, P.C.
18                                                         1875 Century Park East, Suite 700
                                                           Los Angeles, California 90067
19                                                         (213) 863-4276
20                                                         Ashley Keller (pro hac vice forthcoming)
                                                             ack@kellerlenkner.com
21                                                         Travis Lenkner (pro hac vice forthcoming)
                                                             tdl@kellerlenkner.com
22                                                         Tom Kayes (pro hac vice forthcoming)
                                                             tk@kellerlenkner.com
23                                                         KELLER LENKNER LLC
                                                           150 N. Riverside Plaza, Suite 4270
24                                                         Chicago, Illinois 60606
                                                           (312) 741-5220
25
                                                           Warren Postman (pro hac vice forthcoming)
26                                                           wdp@kellerlenkner.com
                                                           KELLER LENKNER LLC
27                                                         1300 I Street, N.W., Suite 400E
                                                           Washington, D.C. 20005
28
                                                       8
                                                                      MOTION TO COMPEL ARBITRATION
                                                                                 CASE NO. 3:18-CV-7502
     Case 3:18-cv-07502-EDL Document 5 Filed 12/13/18 Page 11 of 13



 1                                           (202) 749-8334

 2                                           Attorneys for Petitioners

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                         9
                                                       MOTION TO COMPEL ARBITRATION
                                                                  CASE NO. 3:18-CV-7502
      Case 3:18-cv-07502-EDL Document 5 Filed 12/13/18 Page 12 of 13



 1                                        [PROPOSED] ORDER

 2          Petitioners move this Court for an order compelling Defendant Lyft, Inc. (“Lyft”) to
 3   arbitrate Petitioners’ claims in the arbitration demands they have filed pursuant to the parties’
 4   contract. The Court, having considered the motion and supporting papers, any opposition, reply,
 5   or other submissions of the parties, the arguments by counsel, and any other material properly
 6   before the Court, and for good cause shown, hereby grants the petition to compel arbitration and
 7   orders as follows:
 8              •   Within 30 days of this Order, Lyft shall pay the arbitration filing fees for all
 9                  arbitration demands submitted by Petitioners so that Petitioners’ arbitrations may
10                  commence;
11              •   Lyft shall pay future invoices related to Petitioners’ arbitrations within 14 days of
12                  receipt of those invoices.
13   IT IS SO ORDERED
14

15    Dated __________________________
16                                                     United States District Judge
17

18

19

20

21

22

23

24

25

26
27

28
                                                                     MOTION TO COMPEL ARBITRATION
                                                                                CASE NO. 3:18-CV-7502
      Case 3:18-cv-07502-EDL Document 5 Filed 12/13/18 Page 13 of 13



 1                                   CERTIFICATE OF SERVICE

 2          I certify that I shall cause the foregoing document to be served on Lyft, Inc. at its
 3   headquarters at 185 Berry Street, Suite 5000, San Francisco, California 94107.
 4   Dated: December 13, 2018.
 5

 6                                                 /s/ Keith A. Custis
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                      MOTION TO COMPEL ARBITRATION
                                                                                 CASE NO. 3:18-CV-7502
